IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 00-20911
                           Summary Calendar



UNITED STATES OF AMERICA

                Plaintiff - Appellee

     v.

MIGUEL ANGEL RODRIGUEZ, JR.

                Defendant - Appellant

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. H-00-CR-166-ALL
                      --------------------
                         October 3, 2001

Before KING, Chief Judge, and JOLLY and DAVIS, Circuit Judges.

PER CURIAM:*

     Miguel Angel Rodriguez, Jr., challenges the district court’s

denial of his motion to suppress.    Rodriguez contends that the

police did not have a reasonable suspicion to justify the stop of

the car in which he was riding and his subsequent arrest.

Rodriguez contends also that because he was unlawfully arrested,

the Government must show that the taint from the seizure was

purged in order for his inculpatory statement to have been

admissible.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-20911
                                 -2-

     An officer may stop a motor vehicle and detain its occupants

for investigation provided that he has “a reasonable suspicion of

criminal activity.”    United States v. Harrison, 918 F.2d 469, 472

(5th Cir. 1990) (citing Terry v. Ohio, 392 U.S. 1, 21-22 (1968)).

Officers conducting a lawful investigatory stop of a vehicle may

order the driver and the passengers to exit the vehicle pending

completion of the stop.    Maryland v. Wilson, 519 U.S. 408, 414-15

(1997).

     The police officers had received information dispatched via

police channels that provided a reasonable suspicion justifying

the investigatory stop and the order for Rodriguez to exit the

vehicle.   See Wilson, 519 U.S. at 414-15; United States v.

Ibarra-Sanchez, 199 F.3d 753, 759 (5th Cir. 1999).    The record

supports the determination that Rodriguez demonstrated signs of

intoxication and that the police officers acted reasonably in

arresting Rodriguez.    See Tex. Penal Code Ann. § 49.02(a) (Vernon

1989).

     Rodriguez stipulated at his bench trial that he knowingly

possessed an unregistered shotgun that was in good operating

condition and that had a barrel length of sixteen inches.

Rodriguez is bound by the terms of the stipulation.    See United

States v. Alvarado Garcia, 781 F.2d 422, 428 (5th Cir. 1986).

     The district court did not err in denying Rodriguez’s motion

to suppress.   The judgment of the district court is AFFIRMED.